Citation Nr: 0635746	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for a headache disability, secondary to the service-connected 
bronchial asthma, and assigned an initial 10 percent rating, 
effective from August 8, 2002, the date of the original 
informal claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran was examined for his 
headache disability in August 2002.  In a February 2004 
statement, she stated that her headache disability had 
worsened.  She also indicated that she was being treated for 
the progressive symptoms at the Montgomery VA Medical Center 
(VAMC).  The RO has sought VA treatment records up to 2003; 
however, subsequent VA treatment records have not been 
obtained.  

In addition, the veteran was not properly informed of the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issue pertaining to her increased 
rating claim.  The RO should thus provide the veteran with 
another letter in compliance with VCAA.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The RO 
should also inform her that she should submit any evidence in 
her possession.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), finding that the VCAA 
notice requirements applied to all elements of a claim, 
including the degree of disability and the effective date of 
an award.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claims are 
provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2006).  As such, the RO should further obtain any 
outstanding treatment records and schedule the claimant for a 
more current VA examination, considering the fact that his 
last VA examination was in 2002 and that he is currently 
receiving treatment at a VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter informing her of the provisions of 
the VCAA, to include the requirements for 
establishing a claim for an increased 
initial rating for a headache disability, 
which portion of the information and 
evidence necessary to substantiate her 
claim is to be provided by the veteran, 
and which part, if any, VA will attempt to 
obtain on her behalf.  She should also be 
informed to submit any pertinent evidence 
in her possession.

2.  The RO should take the appropriate 
steps to obtain any outstanding medical 
records, to include VA treatment records 
from 2003 to the present from the 
Montgomery VAMC.  If, after making 
reasonable efforts, the RO is unable to 
obtain any such records, the RO must 
specifically document what attempts were 
made to obtain the records.  The RO must 
notify the claimant of the specific 
records that it is unable to obtain and 
provide him with an opportunity to 
respond.

3.  After completion of the foregoing, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
severity of the service-connected 
headaches and to determine the nature and 
likely etiology of subjective complaints 
of nausea and functional impairment.  The 
examiner should report whether the veteran 
suffers characteristic prostrating 
attacks, and if so, the frequency of such 
attacks due to headaches.  All indicated 
testing in this regard should be performed 
and the claims folder must be made 
available to the examiner for review.  A 
complete rationale for all opinions 
expressed must be provided. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



